Citation Nr: 1045539	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-40 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2007.  This matter was 
originally on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The competent medical evidence confirms that the Veteran 
currently has tinnitus as the result of exposure to acoustical 
trauma during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence (1) that the disability existed prior to service and (2) 
was not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the second 
requirement for rebutting the presumption of soundness, the 
government must show, by clear and unmistakable evidence, either 
that (1) there was no increase in disability during service, or 
that (2) any increase in disability was "due to the natural 
progression" of the condition.  Joyce v. Nicholson, 443 F.3d 
845, 847 (Fed. Cir. 2006).

In this case, although there is evidence of defective hearing 
that pre-existed the Veteran's service, tinnitus was not noted on 
the Veteran's entrance examination.  In addition, there is no 
clear and unmistakable evidence that tinnitus existed prior to 
service.  Thus, the presumption of soundness as to tinnitus is 
not rebutted.

The first question that must be addressed, therefore, is whether 
incurrence of tinnitus is factually shown during service.  The 
Board concludes it was not.  On the clinical examination for 
entrance into service in October 1965 the Veteran's ears were 
evaluated as abnormal, and a right mastoidectomy was noted.  In 
addition, the summary of defects and diagnosis noted defective 
hearing.  The Report of Medical History completed by the Veteran 
in conjunction with the October 1965 examination noted in the 
physician's summary a right mastoid operation with relief of 
right Bells-Palsy age 12 - no sequelae.  

The service treatment records are absent complaints, findings or 
diagnoses of tinnitus during service.  On the clinical 
examination for separation from service dated in December 1968, 
the Veteran's ears and ear drums were evaluated as normal but no 
hearing tests were conducted.  Thus, there is no medical evidence 
that the Veteran suffered from tinnitus during service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Post-service medical records reflect that the Veteran underwent 
VA examination in February 1969, less than two months after the 
Veteran's discharge from service.  The Veteran reported constant 
ringing in both ears and that he was exposed to explosions, gun, 
and artillery firing.  After Ear, Nose, and Throat examination, 
the Veteran was diagnosed with defective hearing, perceptive 
type, bilateral with constant tinnitus aurium and history of 
acoustic trauma.  

In April 1969, the Veteran submitted a written statement in which 
he reported that he was exposed to acoustic trauma while in the 
service such as gunshots, TNT explosions, and while being within 
50 feet of a 155 mm howitzer battery.  The Veteran also reported 
that he served on an armored personnel carrier as a driver in 
which the muzzle of the 50-caliber gun was within two feet of his 
head and that he had the experience of Viet Cong RPC and 122 mm 
rockets as well as hand grenades and artillery exploding while in 
Vietnam.  The Veteran opined that this was a direct cause of the 
ringing in his ears and that he saw medics in the field due to 
this and was told that it would stop in a few days.  The Veteran 
stated, "it has not."  

In August 2003, the Veteran submitted a written statement in 
which he reported to have a loud continuous high pitched noise in 
his left ear that sounds like a cicada in the fall and a noise 
like a telephone dial tone in his right ear.  The Veteran 
specifically noted that he fired the M-150 caliber and M-60 7.62 
mm machine guns, the M14, M16 rifles, and the M-79 grenade 
launcher and a .45 caliber pistol.  The Veteran also reiterated 
that he was next to a 155 howitzer battery for a month and 
endured the noise of other explosions.  

The Veteran's statements are competent evidence of in-service 
acoustic trauma and tinnitus symptoms.  Savage v. Gober, 10 Vet. 
App. 488, 496-97 (1997) (sworn post-service testimony alone is 
sufficient to establish in-service fall and symptoms, and no 
specific in-service medical notation, let alone diagnosis, is 
required).  

A June 2005 audiology consult includes an assessment of mild to 
moderate essentially sensorineural hearing loss in the right ear 
and mild to moderately-severe sensorineural hearing loss in the 
left ear.  It was recommended that the Veteran follow up with ENT 
for evaluation of asymmetrical hearing loss and significant 
tinnitus.

In November 2007, the Board remanded the case so that the Veteran 
could be afforded a VA examination; however, due to medical 
reasons, the Veteran was unable to report.  In June 2010, the 
Board requested a medical expert opinion regarding the Veteran's 
tinnitus.

In August 2010, after an extensive review of the Veteran's claims 
file, Dr. Malekzadeh noted that the etiology of subjective 
tinnitus is extensive and can usually be elicited based on 
history, that the most common cause is noise-induced hearing 
loss, and that other caused include drugs, otologic disorders, 
neurologic disorders, metabolic disorders, and psychiatric 
disorders.  Dr. Malekzadeh noted that in this case, the Veteran 
had a history of previous right otologic surgery but that there 
was no documentation of a hearing status by audiogram prior to 
entering service and that without an objective measure of pre-
service hearing, it was difficult to state that he had a pre-
existing hearing loss based on H&P exam.  Dr. Malekzadeh noted 
that the Veteran documented episodes of acoustic trauma and noise 
exposure by artillery and that subsequent audiograms after his 
discharge revealed the hearing loss to be bilateral and actually 
worse in the left ear and opined that these findings argue 
against the fact that the Veteran's complaints were a result of 
previous right ear surgery.  Dr. Malekzadeh opined that it was 
more likely than not that the Veteran's current tinnitus was 
related to his military service, including noise exposure.

The record includes competent lay evidence that the Veteran not 
only was exposed to acoustic trauma in service, but also 
experienced tinnitus while in service and even since that time.  
There is medical evidence of a current diagnosis of tinnitus.  
Finally, there is medical evidence of a nexus between the in-
service acoustic trauma and the Veteran's current tinnitus.

Resolving all doubt in the Veteran's favor, the record supports 
the conclusion that the Veteran has a current tinnitus disability 
and was incurred in service. 


ORDER

Entitlement to service connection for tinnitus is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


